UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 1, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from …………… to …………… Commission file number 000-03922 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) INDIANA 35-1057796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , P.O. Box 638, ELKHART, IN (Address of principal executive offices) (ZIP Code) (574) 294-7511 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of April 27, 2012, there were 10,396,654 shares of the registrant’s common stock outstanding. PATRICK INDUSTRIES, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page No. ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position April 1, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations (Unaudited)First Quarter Ended April 1, 2012 and March 27, 2011 4 Condensed Consolidated Statements of Comprehensive Income (Unaudited) First Quarter Ended April 1, 2012 and March 27, 2011 5 Condensed Consolidated Statements of Cash Flows (Unaudited)Three Months Ended April 1, 2012 and March 27, 2011 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-20 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20-35 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM 4.CONTROLS AND PROCEDURES 35 PART II.OTHER INFORMATION ITEM 1A.RISK FACTORS 36 ITEM 6.EXHIBITS 36 SIGNATURES 38 2 Table of Contents PART I:FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As of (thousands) (Unaudited) April 1, 2012 December 31, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Trade receivables, net Inventories Prepaid expenses and other Total current assets Property, plant and equipment, at cost Less accumulated depreciation Property, plant and equipment, net Goodwill Intangible assets, net of accumulated amortization (2012: $2,062; 2011: $1,746) Deferred financing costs, net of accumulated amortization (2012: $582; 2011: $432) Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt, less current maturities and discount Deferred compensation and other Deferred tax liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (thousands except per share data) First QuarterEnded April 1, March 27, NET SALES $ $ Cost of goods sold Gross profit Operating expenses: Warehouse and delivery Selling, general and administrative Amortization of intangible assets Gain on sale of fixed assets - ) Total operating expenses OPERATING INCOME Stock warrants revaluation Interest expense, net Income (loss) before income taxes ) Income taxes - - NET INCOME (LOSS) $ $ ) BASIC NET INCOME (LOSS) PER COMMON SHARE $ $ ) DILUTED NET INCOME (LOSS) PER COMMON SHARE $ $ ) Weighted average shares outstanding - Basic -Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (thousands) First QuarterEnded April 1, March 27, Net income (loss) $ $ ) Amortization of loss on interest rate swap agreements, net of $451 tax - Comprehensive income (loss) $ $ ) See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (thousands) April 1,2012 March 27, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization of intangible assets Stock-based compensation expense 73 Deferred compensation expense 58 58 Gain on sale of fixed assets - ) Stock warrants revaluation Decrease in cash surrender value of life insurance 22 45 Deferred financing amortization Amortization of debt discount 49 - Interest paid-in-kind - Amortization of loss on interest rate swap agreements - Change in fair value of derivative financial instruments - ) Change in operating assets and liabilities, net of the effects of acquisitions: Trade receivables ) ) Inventories ) ) Prepaid expenses and other Accounts payable and accrued liabilities Payments on deferred compensation obligations ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from sale of property, equipment and facilities - 24 Business acquisitions ) - Other (6
